In an action for breach of a contract for the sale of oysters, plaintiff was nonsuited. Judgment of the County Court of Nassau county reversed on the law and a new trial granted, with costs to appellant to abide the event. Accepting plaintiff’s testimony as true, the defendant agreed to sell plaintiff 5,000 bushels of oysters at one dollar and thirty-five cents a bushel and, after the delivery of 1,400 bushels, the defendant *804breached the contract. It was error, therefore, to dismiss the complaint. Lazansky, P. J., Hagarty, Carswell, Johnston and Close, JJ., concur.